Citation Nr: 0023898	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-07 033			DATE 	

	)
	)
On appeal from the 
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to financial assistance from VA for the purchase 
of an automobile, or of adaptive equipment for an automobile.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had verified active service from November 1960 to 
May 1985.  Other periods of active service have not been 
verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to 
financial assistance from VA for the purchase of an 
automobile and adaptive equipment or for adaptive equipment 
only. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is service-connected for a laminectomy at L4-
L5 and L5-S1; and for post-traumatic stress disorder (PTSD).

3.  The veteran is not shown to have the loss or permanent 
loss of use of one or both feet or one or both hands, 
permanent impairment of vision of both eyes to the degree 
stated by regulations, nor is there ankylosis of one or both 
knees or one or both hips. 


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile are not met. 38 U.S.C.A. §§ 1114, 3901, 3902, 
5107 (West 1991); 38 C.F.R. §§ 3.350, 3.808, 4.63 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim is well grounded, that is, it is not 
inherently implausible.  The facts relevant to the issue on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

Factual Background

In the present case, service connection is in effect for 
residuals of a laminectomy, rated as 60 percent disabling 
from March 15, 1996, and post-traumatic stress disorder, 
rated as 50 percent disabling from November 26, 1993.  The 
combined disability rating of 80 percent has been in effect 
since March 1996.  The veteran has been entitled to a total 
compensation rating based on unemployability by reason of the 
severity of his service-connected disabilities from July 13, 
1994.  

The veteran was afforded a VA neurological examination in 
April 1997.  He presented with a history of trauma to his 
back as a result of an explosion in 1968.  Subsequently he 
had undergone two surgeries to improve his back condition.  
He complained of recurrent, persistent back pain with 
intermittent numbness in the right lateral aspect of the 
foot, with occasional left foot numbness.  He reported no 
decrease in range of motion or flexion secondary to back 
pain, nor any weakness in the extremities; only the pain as 
previously mentioned.  There were no bladder or bowel 
complications.  Following the examination, the assessment 
was: subjective/sensory radicular symptoms involving L2, L4, 
L5 and S1.  Reflexes were intact.  Motor strength was 
slightly diminished in the right upper extremity due to back 
pain.  There was no foot drop noted.

In April 1997, the veteran underwent a VA orthopedic 
examination.  He reported essentially the same history and 
complaints.  His symptoms were treated with medication, 
Capsaicin lotion, and with the use of a corset and with 
Canadian crutches.  On examination, the veteran stood 
slightly flexed forward at the waist.  Curiously, where the 
neurologist noted that the reflexes were intacted, the 
orthopedist found an absent right knee jerk and absent right 
and left ankle jerks.  The impression was: spinal stenosis, 
status post multiple level decompression and interbody fusion 
with instrumentation.

Of record is a report of an August 1998 VA outpatient visit 
at which time it was stated the veteran was walking with the 
help of crutches and had chronic low back pain which was 
causing "obvious" disability.  The physician opined that 
"automobile modification is a good idea; he [the veteran] is 
clearly stronger on his L leg."  In a November 1998 
communication the physician stated that the veteran had 
chronic low back pain, which had required spinal surgery in 
the past.  He had reportedly lost strength and range of 
motion in both legs, but it was more noticeable on the right.  
The physician stated "this obvious disability affects his 
daily living 
activities; driving, especially." 

Private medical records dated in 1997 and 1998 also address 
the veteran's significant back problems.

Analysis

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands. For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance. 38 U.S.C.A. §§ 3901, 
3902; 38 C.F.R. § 3.808. Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided. 38 
U.S.C.A. § 3902(b)(1). The term adaptive equipment includes 
that special equipment necessary to assist the eligible 
person to get into and out of the vehicle. 38 U.S.C.A. § 
3901.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Turning to an analysis of the appellant's claim, the 
objective clinical evidence of record does not include any 
clinical findings from which it could reasonably be concluded 
that the veteran's service-connected disorders result in any 
of the examples or criteria listed under 38 C.F.R. §§ 3.350 
or 3.808.  As noted above, there is nothing of record to 
suggest that the disability picture associated with the 
veteran's service-connected disorders equates with the severe 
level of disability required for a finding of "loss of use" 
of either the lower extremity. Also as noted above, it has 
not been contended that the service- connected disability 
results in the loss of use of a hand.  Nor has it been 
suggested by any examiner that the veteran would be equally 
well served by an amputation stump at the site of election 
below elbow or knee with use of a suitable prosthetic 
appliance.   There is no evidence to suggest the presence of 
ankylosis of ankylosis of one or both knees or one or both 
hips due to service connected disability. 

While the Board has carefully considered the contentions 
submitted by and on behalf of the veteran, the controlling 
factor in the denial of the appellant's claim is the lack of 
any clinical evidence showing that service-connected 
disability results in "loss of use" of an extremity or the 
presence of ankylosis in either hip or knee joints.  Most 
probative in this regard is the "negative" clinical evidence 
from the April 1997 VA examinations discussed previously, as 
well as the VA outpatient treatment records of 1998.  As the 
governing pertinent provisions of 38 U.S.C.A. §§ 3901, 3902 
and 38 C.F.R. §§ 3.350, 3.808, 4.63 require a showing of such 
"loss of use" due to a service-connected disability, the 
claim must be denied. The governing criteria are specific as 
to what is needed for entitlement to this benefit, and the 
Board is bound by that criteria. 38 U.S.C.A. § 7104.

The evidence on this issue is not in relative equipoise, and 
thus, the doctrine of benefit of the doubt does not apply. 38 
U.S.C.A. § 5107(b).



ORDER

Entitlement to financial assistance from VA for the purchase 
of an automobile, or of adaptive equipment for an automobile 
is denied.

_________________________________
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 


